             Case 8:19-cv-00300-GLS Document 1 Filed 01/31/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                    Civil Division


 HAROLD SULLIVAN
 11210 Sewickly Street
 Waldorf, Maryland 20601

                                Plaintiff,
         vs.                                    Case No:

 WASHINGTON METROPOLITAN
 AREA TRANSIT AUTHORITY
 600 Fifth Street NW
 Washington, D.C. 20001

                                Defendant.


                NOTICE OF REMOVAL BY DEFENDANT
    WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY (“WMATA”)

        To the Judges of the United States District Court for the District of Maryland:

        1. On or about December 6, 2018, Plaintiff filed a Complaint against Defendant

Washington Metropolitan Area Transit Authority (“WMATA”) in the District Court of Maryland

for Prince George’s County, in the case titled Harold Sullivan v. WWMATA, Case No.

050200371182018.

        2. Defendant WMATA was served with the Writ of Summons and Complaint by

certified mail on January 2, 2019.

        3. The Summons and Amended Complaint filed by the Plaintiff are attached as Exhibit

A. These documents constitute the only process, pleadings, or orders received by WMATA in

this case.



                                                 1
           Case 8:19-cv-00300-GLS Document 1 Filed 01/31/19 Page 2 of 2



         4. This is a civil action over which this Court has original jurisdiction, pursuant to MD.

CODE ANN., Transportation Article, §10-204(81), which specifically grants original jurisdiction

over suits against WMATA to the United States District Court.

         WHEREFORE, Defendant WMATA requests that the entire above-referenced action

now pending in the District Court of Maryland for Prince George’s County be removed to this

Court.

         Date: January 31, 2019




                                               Respectfully Submitted,

                                               WASHINGTON METROPOLITAN
                                               AREA TRANSIT AUTHORITY


                                               /s/ Donna L. Gaffney
                                               Donna L. Gaffney, #16299
                                               Associate Counsel
                                               600 Fifth Street, N.W.
                                               Washington, D.C. 20001
                                               (202) 962-2721
                                               dlgaffney@wmata.com
                                               Attorney for WMATA

                                  CERTIFICATE OF SERVICE

       I certify that on this 31st day of January, 2019, a true and accurate copy of the foregoing
was served on the undersigned counsel of record via ECF:

         Edward F. Simon, Esq.
         P.O. Box 4284
         Annapolis, Maryland 21403


                                               /s/ Donna L. Gaffney
                                               Donna L. Gaffney

                                                  2
